Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 2/18/2020 which amends claims 1, 4-10 and 14-20
has been entered. The following office action is applied to pending claims 1-20.

REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
 In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Group II, claims 7-11, drawn to a  method of hydrolysing an O-glycoprotein comprising contacting a sample (claims 7 and 9-11) comprising the protein with the polypeptide having endoprotease activity specific for O-glycosylated proteins and/or further comprising the detection or analysis of the hydrolysis products, and a method for assessing the glycosylation status of a protein (claim 8) comprising contacting a sample comprising the protein with the polypeptide having endoprotease activity specific for O-glycosylated proteins.

Group III, claims 12-15, drawn to a polypeptide which is capable of binding to an O-glycan or O-glycoprotein and which lacks or has reduced endoprotease activity specific for O-glycosylated proteins.

Group IV, claims 16-20, drawn to a method of binding to an O-glycan, O-glycopeptide and/or O-glycoprotein (claims 16 and 19-20) wherein the method comprises contacting a sample comprising the O-glycan, O-glycopeptide and/or O-glycoprotein with the polypeptide which is capable of binding to an O-glycan or O-glycoprotein and which lacks or has reduced endoprotease activity specific for O-glycosylated proteins; a method of assessing the glycosylation status of a protein (claim 17) comprising contacting a sample comprising the protein with said polypeptide, and a method of detecting O-glycopeptides and/or O-glycoproteins in a sample (claim 18); the method comprises contacting said sample with said polypeptide thereby allow formation of complex between an O-glycopeptide and/or O-glycoprotein and the said polypeptide, and determining the presence or absence of O-linked glycopeptides or glycoproteins in the sample.

Species election 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
           The species are as follows: 
Claim 9 (Group II) and claim 19 (Group IV) are directed to different species, i.e., different separation and/or analytic means:  affinity chromatography, SDS-PAGE,  HPLC, lectin blotting, ELISA or mass spectrometry; they differ from one another in mode of action and outcome of separation and/or analysis. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
           Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claims 7 and 16 are generic.  
         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
        
 Groups I-V  lack unity of invention because even though the inventions of these groups require the technical feature of the polypeptide (Group I) having endoprotease activity specific for O-glycosylated proteins, wherein said polypeptide is used in a process (Group II) of hydrolysing an O-glycoprotein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Noach et al (Proc. Natl. Acad.. Sci. USA, (Jan. 2017), 17, E679-E688, form IDS).
          Prior to the effective filing date of the instant application, Noach  teaches peptidases having selectivity for O-glycosylated proteins, e.g., peptidase “BT4244” from Bacteroides thetaiotaomicron which belongs to “peptidase M60” family and has a conserved motif  “HEXXHE” (p.E679, right col;., 2nd para, lines 1-14); the peptidase is O-glycopeptidases (p.E685, right col., lines 8-10). Regarding the motif comprising the amino acid sequence “HEXXH” of the peptidase, Noach refers it to ref “Nakjang et al” (see p.E685, right col., 2nd para, lines 12-15, Noach).  Since the peptidase cleaves O-glycopeptide  within the sequence of the O-glycopeptide (Figure 1; and p.E680, left col., lines 5-16),  the peptidase is an endopeptidase. 

	Examiner remark: upon prior art search, the reference “Noach et al.” was found. This reference is recited in the IDS filed 2/18/2020 which has been considered by Examiner (see PTO-326 Form and the considered IDS attached with this Office action). 

         Nakjang et al. (PLos One (2012) 7, e30287, 1-18) teach that the motif of “HEXXH” of the peptidase “BT4244” from Bacteroides thetaiotaomicron is the amino acid sequence “HEIGH” (see Figure 1, indicated as “Bacthe” in the boxed sequences, Nakjang). 
Since claim 1 as written is drawn to a polypeptide having endoprotease activity specific for O-glycosylated proteins and the polypeptide comprising a fragment of an amino acid  sequence which has 85% sequence identity to SEQ ID NO:1, said “a fragment” is given broadest reasonable interpretation (BRI) as encompassing any subsequence of a variant endoprotease specific for an O-glycoprotein. It is noted that the instant disclosure sets forth that  the polypeptide of the invention typically comprises a variant of the amino acid sequence of SEQ ID Bacteroides thetaiotaomicron comprises the motif “HEIGH” which reads on the instant motif “HEbbH”  (claim 2, wherein “b” is I or G), and is identical to the “sequence HEIGH” (claim 3) wherein the prior art “endopeptidase” has selectivity for O-glycosylated protein (see above), the teachings of the prior art references (Noach and  Nakjang) are applied to instant claims 1-3. 
Therefore, the claimed product of claims 1-3 does not constitute a special technical feature linking all claims, as defined by PCT Rule 13.2 and 37 CFR 1.475(a), as a single contribution over the art, and a holding of lack of unity is therefore proper.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
           The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims (it is noted that group II is drawn to a process of making engineered transaminase (group I) using the host cell comprising the claimed polynucleotide of Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 14, 2021
         
/SCARLETT Y GOON/QAS, Art Unit 1600